The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/19/2021.
4.	Claims 1-15, 18-19, and 23-27 are currently pending.
5.	Claims 1-11 and 23 have been withdrawn.
6.	Claim 12 has been amended.
7.	Claims 16 and 20-22 have been cancelled.
8.	Claims 26-27 have been added.

Continued Examination Under 37 CFR 1.114
9.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 08/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 12-15, 17-19, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorf (US 20170125217 A1) in view of Agarwal (US 20160064231 A1) and Chen et al (US 2011/0177694).
Regarding claim 12, Dorf teaches a system for plasma processing of a substrate (plasma reactor) [fig 4 & 0041-0042], comprising: a wafer processing structure comprising: a first region (interior of 160) configured to form a first plasma (e-beam 
Dorf does not specifically disclose the controller is configured to modulate an electron energy distribution in a portion of the second plasma proximate to a surface of the substrate by varying an intensity of the electron beam introduced from the first plasma to the second plasma.
Agarwal teaches a processing apparatus with an ion beam and a remote plasma source [abstract].  Agarwal further teaches a controller (222 of Fig. 1) that has an ion energy control output (222b) to control ion energy at the surface of the workpiece via the waveform tailoring processor (214).   The control output (222b) is connected to the process region (118, as can be seen in Fig. 1) by controlling the waveform processor (214).  Agarwal teaches that the process controller has an electron beam energy control output (222a) coupled to the electron beam source [0061].  
Agarwal also teaches that controller can govern the output voltage level of the voltage supply (142) and the discharge voltage supply (140).  The controller of Agarwal 
Dorf and Agarwal are analogous art in the field of electron beam/remote plasma hybrid systems for plasma processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dorf with the controller process of Agarwal in order to control the electron beam energy level and the chemical species and radicals in the processing region as desired [0061].  
Dorf modified by Agarwal does not specifically teach a negative electric potential source coupled to the first region, the negative electric potential source being different from the first energy source and the second energy source; and a controller coupled to the negative electric potential source for controlling the negative electric potential source.
Chen teaches a negative electric potential source (upper power supply, 340, can lower plasma potential to a negative value) coupled to the first region (312), the negative electric potential source (340) being different from the first energy source (360) and the second energy source (330) [fig 3 & 0059, 0079-0081]; and a controller (controllers, 395) coupled to the negative electric potential source (upper power supply, 
Modified Dorf and Chen are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date the apparatus of modified Dorf with the negative electric potential source of Chen to suppress deposition of by-product by controlling the plasma potential [Chen – 0059].
	It is noted the language “an electron beam formed by the first plasma is configured to modulate one or more characteristics of the second plasma” and “the negative electric potential source provides a negative electric potential to one or more components of the first region to facilitate directing the electron beam into the second plasma” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 13, Dorf teaches the system of claim 12.  Dorf teaches processing chamber has a second region (remote plasma source 58) [Figure 1, Paragraph 26]. The remote plasma source is controlled independently, and is 
Although taught by the cited prior art, the claim limitations “configured to ignite the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The second plasma (remote plasma) is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  The remote plasma is ignited in a position remote from the apparatus.  
Regarding claim 14, Dorf teaches the system of claim 12.  Dorf teaches processing chamber has a second region (remote plasma source 58) [Figure 1, Paragraph 26]. The remote plasma source is controlled independently, and is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  
Although taught by the cited prior art, the claim limitations “configured to at least partially maintain the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 
Regarding claim 15, Dorf teaches the system of claim 12. The processing chamber has a first region (E-beam source 56) and a second region (remote plasma source 58) [Figure 1, Paragraph 26].  The remote plasma source and E-beam source are coupled to each other via the chamber (50).  Dorf teaches wherein the first energy source (the emitting electrode 110 of Fig. 4) is coupled to the first region (interior of 160) [0044].  The emitting electrode is in the E-beam source assembly, which is a more detailed view of the E-beam source shown in Fig. 1.  
Although taught by the cited prior art, the claim limitations “configured to ignite and maintain the first plasma for directing an electron beam from the first plasma into the second plasma to modulate the one or more characteristic of the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  

Regarding claim 17, Dorf teaches the system of claim 15.  Dorf further teaches that the electron gun has an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41].  The electron gun corresponds to the first region, the remote plasma source (58) and the chamber (50) correspond to the second region.  The filtering grid 170 has high aspect ratio openings [Paragraph 47] that correspond to the instant claimed one or more channels are coupled between the first region and the second region.  The first region and the second region are coupled by the grid (170), as seen in figure 4.  
Although taught by the cited prior art, the claim limitations “configured to direct the electron beam from the first region to the second region” are functional limitations In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Dorf illustrates the electron beam path (P of Figure 4) passing from the electron gun (corresponding to the first region) to the chamber (corresponding to the second region), as illustrated by the dotted arrows in figure 3 [Paragraph 41]. 
Regarding claim 18, Dorf teaches the system of claim 15.  Dorf further teaches an electron gun with an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41]. The filtering grid 170 has high aspect ratio openings [Paragraph 47] that correspond to the instant claimed one or more channels between the first region and the second region.  Each channel of Dorf inherently has a size that can be measured and defined, which corresponds to the instant limitation “each of the channels… has a respective size.”
Regarding claim 19, Dorf teaches the system of claim 12.  Dorf teaches a bias power generator (60 of Figure 4) electrically connected to the workpiece (54) [Paragraph 26], which is located in the chamber (50) corresponding to the instant claimed second region.  The bias generator is also illustrated as connected to an electrical ground symbol in Figure 4.   The ground is shown to be connected via the bias generator to the workpiece, which makes up a surface in the second region.  
Regarding claim 24, Dorf teaches the limitations of claim 15.  Dorf further teaches that an RF plasma discharge is ignited between the emitting electrode (110 of Fig. 3) and the electron gun body that serves as an RF return.  Dorf further teaches that independent control over the beam electron density can be achieved by adding an inductively coupled plasma source to the e-beam source assembly (212) [0044].  The e-beam source assembly corresponds to the instant claimed first energy source.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dorf to have the first energy source include an inductively coupled plasma source, because Dorf teaches that adding this source allows for independent control over beam electron density [0044].  
Regarding claim 25, Dorf teaches the limitations of claim 12.   Dorf further teaches that the remote plasma source (58 of Fig. 1), that corresponds to the instant claimed “second energy source,” can include an RF generator driving a plasma source power applicator (not shown) in the remote plasma source [0027].    The remote plasma source and chamber (58 and 50 of Fig. 4) of Dorf correspond to the instant claimed second region, and the RF generator that drives the remote plasma source is an energy source that is coupled to that region.  The second energy source of Dorf is an RF plasma source.  
Regarding claim 26, Modified Dorf does not specifically teach the first energy source, the second energy source, the one or more channels, and the negative potential source are each separately coupled to the controller.

Modified Dorf and Chen are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date the controller of modified Dorf to be separately coupled to each of the elements, as in Chen, because such provides for an effective control configuration [Chen – 0077, 0080].
Regarding claim 27, Modified Dorf teaches a first end of the negative electrical potential source (340) is connected to the first region (312), and a second end of the negative electrical potential source (340) is connected to the electrical ground connection (see fig 3) configured to electrically ground the at least one surface in the second region (walls of 352) [Chen - fig 3 & 0059, 0079-0081].

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 08/19/2021, with respect to the drawing objection has been fully considered and is persuasive.  The drawing objection has been withdrawn in view of the amendments to the specification received 08/19/2021.
14.	Applicant’s arguments, see Remarks, filed 08/19/2021, with respect to the rejection of claim(s) 12-15, 17-19, and 24-25 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 12-15, 17-19, 
15.	Applicant’s arguments, see Remarks, filed 08/19/2021, with respect to the rejection of claim(s) 12-15, 17-19 and 24-25 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Chen fails to teach or suggest “a negative electric potential source being different from the first energy source and the second energy source” because 340 is not different than 340 and 380.
	In response, it is noted that Chen teaches a negative electric potential source (340) being different from the first energy source (360) and the second energy source (330) [fig 3 & 0059, 0079-0081]. As such, the limitations of the claim are met. It is unclear why applicant believed 340 would also correspond to the “first energy source”. It is noted that the “first energy source” produces plasma (claim 12) and may be an ICP source (claim 24). 360 produces plasma and is an ICP source. 340 does NOT produce a plasma.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718